Citation Nr: 1302350	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to September 1946.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 RO decision that denied service connection for PTSD. 

The evidence shows that the Veteran has been diagnosed with other psychiatric disorders, including anxiety disorder and nightmare disorder.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In a July 2012 rating decision, the RO granted service connection and a 10 percent rating for tinnitus, and granted service connection and a noncompensable rating for bilateral hearing loss.  Since the Veteran did not appeal either the ratings or effective dates assigned for these disabilities, these claims are no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran underwent a VA compensation and pension examination in March 2011 to determine whether he has current PTSD that is related to service.  The examiner stated that the Veteran does not meet the criteria for a diagnosis of PTSD, and instead indicated an Axis I diagnosis of nightmare disorder.  The examiner did not provide an opinion as to the etiology of this disorder.

VA outpatient treatment records reflect treatment for anxiety disorder not otherwise specified (NOS).  In March 2012, the treating psychiatrist indicated that he had been treated for anxiety at the mental health clinic from November 2010 to April 2011 with good results, and was discharged from the mental health clinic.  The Axis I diagnosis was anxiety NOS - rule out PTSD.

Although the Veteran has explicitly claimed service connection only for PTSD, the Board must consider this claim in light of the other psychiatric diagnoses he has received, so not just for PTSD exclusively, but also for his anxiety disorder and nightmare disorder.  See Clemons, supra. 

The Veteran has stated that he served with General McArthur in the Philippines and witnessed several battles, and contends that he has PTSD as a result.  His service personnel records reflect that he served in the Navy in the Pacific Theater as a procurement and purchasing officer during World War II.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2012). 

If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

As noted by the Veteran's representative, although the Veteran underwent a VA PTSD examination, he has not undergone a VA compensation and pension examination to determine whether any current psychiatric disorder is related to service.  As there is evidence of a diagnosis of a current psychiatric disorder, including anxiety disorder and nightmare disorder, evidence that the Veteran served in the Pacific theater during service in World War II, lay statements from the Veteran regarding his Navy service during combat operations in the Pacific, and an indication that a current psychiatric disorder may possibly be associated with the Veteran's service, the Board finds that it is necessary to afford the Veteran another VA medical examination to determine whether he has a current acquired psychiatric disorder that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for any psychiatric disorder since separation from service.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file. 

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary should be performed and all findings should be reported in detail. 

The examiner should identify all current psychiatric disorders found to be present (i.e., anxiety disorder, PTSD, nightmare disorder, etc.)

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based. 

(b) If the examination results in a psychiatric diagnosis(es) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



